Opinion by
Trexler, J.,
The question before the commission was “the reasonableness of the defendant’s increase in the fare ijetween .Taylor and Scranton from five to ten cents.”
The order of the commission was that the Delaware, Lackawanna and Western Railway Company establish a passenger fare of five cents each way between Taylor and Scranton, and provide adequate facilities for the accommodation of passengers desiring to travel between Taylor and Scranton. We cannot say that the Public Serv*570ice Commission in this case fixed the rate of fare without any evidence to sustain it. Whilst we think it would have been very proper to include in the inquiry other elements which might bear upon the question of rate, the commission took the surroundings, the size of the towns connected by the railroad and the rates charged by other roads, and determined that a five-cent was the reasonable fare, and inferentially that a ten-cent fare was unreasonable. There being substantial evidence to sustain the order, it is not within the province of this court to change the findings of the commission.
The order that the railroad company should provide adequate facilities for the accommodation of passengers desiring to travel between Taylor and Scranton was, we think, inadvertently made. No complaint was made as to the service, and therefore that matter was not involved in the inquiry. Article V, Section 13, of the Act of July 26, 1913, P. L. 1374, contemplates there should be a hearing on the subject before such an order can be made. However, the order is so general that it lacks definiteness. All public carriers are required to furnish adequate accommodations for ordinary requirements but as the order does not specify what accommodations, are to be provided, it is without effect. The act contemplates that the Public Service Commission shall define what facilities and accommodations are to be afforded and what improvements made, (Article V, Section 13).
The order of the commission fixing the fare between Taylor and Scranton is affirmed; the costs of this appeal are to be paid by the appellant.